Name: Commission Directive 1999/7/EC of 26 January 1999 adapting to technical progress Council Directive 70/311/EEC relating to the steering equipment for motor vehicles and their trailers (Text with EEA relevance)
 Type: Directive
 Subject Matter: European Union law;  organisation of transport;  land transport;  technology and technical regulations;  transport policy
 Date Published: 1999-02-13

 Avis juridique important|31999L0007Commission Directive 1999/7/EC of 26 January 1999 adapting to technical progress Council Directive 70/311/EEC relating to the steering equipment for motor vehicles and their trailers (Text with EEA relevance) Official Journal L 040 , 13/02/1999 P. 0036 - 0045COMMISSION DIRECTIVE 1999/7/EC of 26 January 1999 adapting to technical progress Council Directive 70/311/EEC relating to the steering equipment for motor vehicles and their trailers (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/311/EEC of 8 June 1970 on the approximation of the laws of the Member States relating to the steering equipment for motor vehicles and their trailers (1), as last amended by Directive 92/62/EEC (2), and in particular Article 3 thereof,Whereas Directive 70/311/EEC is one of the separate directives of the EC type-approval procedure which has been established by Council Directive 70/156/EEC (3), as last amended by Commission Directive 98/14/EC (4), relating to type-approval of motor vehicles and their trailers; whereas consequently the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units apply to Directive 70/311/EEC;Whereas, with a view to the practical application of Directive 70/311/EEC, it is necessary to ensure that uniform provisions are laid down which are also aligned with the latest version of UN-ECE Regulation No 79 in all Member States;Whereas Annex VII to Directive 70/156/EEC lays down the format and the contents of the EC type-approval number; whereas the same specifications should be adopted for the purposes of this Directive;Whereas Directive 70/311/EEC should be adapted accordingly;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for the adaptation to technical progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 70/311/EEC is hereby amended as follows:1. Article 1 is replaced by the following:'Article 1For the purpose of this Directive, "vehicle" means any vehicle as defined in Article 2 of Directive 70/156/EEC.`;2. in Article 3, 'Annex` is replaced by 'Annexes`;3. the Annexes are amended in accordance with the Annex to this Directive.Article 2 1. With effect from 1 January 1999, Member States may not on grounds relating to the steering equipment:- refuse, in respect of a type of vehicle, to grant EC type-approval or national type-approval, or- prohibit the sale, registration, entry into service of vehiclesif the vehicles comply with the requirements of Directive 70/311/EEC as amended by this Directive.2. With effect from 1 October 2000, Member States:- shall no longer grant EC type-approval, and- may refuse to grant national type-approvalfor a new type of vehicle on grounds relating to the steering equipment if the requirements of Directive 70/311/EEC as amended by this Directive are not fulfilled.3. With effect from 1 October 2001, Member States may refuse the registration, sale or entry into service of new vehicles of category M2, M3, N2, or N3 equipped with auxiliary steering equipment which does not comply with the provisions of Directive 70/311/EEC as amended by this Directive.Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 1999 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field governed by this Directive.Article 4 This Directive shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 26 January 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 133, 18. 6. 1970, p. 10.(2) OJ L 199, 18. 7. 1992, p. 33.(3) OJ L 42, 23. 2. 1970, p. 1.(4) OJ L 91, 25. 3. 1998, p. 1.ANNEX Directive 70/311/EEC is hereby amended as follows:1. the list of Annexes is amended to read:>TABLE>2. Annex I is amended as follows:1. the title is amended to read:'SCOPE, DEFINITIONS, APPLICATION FOR EC TYPE-APPROVAL, GRANTING OF EC TYPE-APPROVAL CONSTRUCTION PROVISIONS, TEST PROVISIONS, MODIFICATIONS OF THE TYPE AND AMENDMENTS TO APPROVALS, CONFORMITY OF PRODUCTION`;2. a new item '0` is inserted as follows:'0. Scope0.1. This Directive applies to the steering equipment of vehicles of categories M, N and O as defined in Annex IIA to Directive 70/156/EEC.0.2. It does not cover steering equipment with a purely pneumatic, purely electric or purely hydraulic transmission except:0.2.1. auxiliary steering equipment (ASE) with a purely electric or a purely hydraulic transmission for vehicles of categories M and N;0.2.2. steering equipment with a purely hydraulic transmission for vehicles of category O.`;3. item 1.5.3.4 is amended to read as follows:'1.5.3.4. Auxiliary steering equipment (ASE) in which the wheels of axle(s) of vehicles of categories M and N are steered in addition to the wheels providing principal steering input not purely electric, hydraulic or pneumatic, in the same direction or in the opposite direction to the wheels providing principal steering input, and/or the steering angle of the front, centre and/or the rear wheels may be adjusted relative to vehicle behaviour.`;4. item 2.1. is amended to read as follows:'2.1. The application for EC type-approval pursuant to Article 3(4) of Directive 70/156/EEC of a vehicle type with regard to its steering equipment shall be submitted by the manufacturer.`;5. item 2.2 is amended to read as follows:'2.2. A model for the information document is given in Appendix 1.`;6. item 3 is amended to read as follows:'3. GRANTING OF EC TYPE-APPROVAL OF A VEHICLE TYPE3.1. If the relevant requirements are satisfied, EC type-approval pursuant to Article 4(3) and, if applicable, 4(4) of Directive 70/156/EEC shall be granted.3.2. A model for the EC type-approval certificate is given in Appendix 2.3.3. A type-approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each type of vehicle approved. The same Member State shall not assign the same number to another type of vehicle.`;7. in item 4.1.1, second paragraph, 'Annex IV` is replaced by 'Annex III` and 'Annex V` is replaced by 'Annex IV`;8. items 4.1.6 and 4.1.6.1 are deleted;9. in items 4.2.4.1.2 and 4.2.4.1.3, 'Annex III` is replaced by 'Annex II` and the pertaining footnote is amended to read:'(1) The requirements set out in Annex II may also be checked during approval tests according to Directive 71/320/EEC.`;10. in item 5.2.1, the indents and the subsequent text are re-arranged as follows:'- category M1 vehicles: 50 km/h,- categories M2, M3, N1, N2 and N3 vehicles: 40 km/h,or the maximum design speed if this is below the speeds given above.`;11. in the table of item 5.2.6.2., column 'Intact, Turning radius`, add the footnote reference '(1)` in the line 'M3`.12. After item 5.3.4, two new items 6 and 7 are added to read as follows:'6. MODIFICATIONS OF THE TYPE AND AMENDMENTS TO APPROVALS6.1. In the case of modifications of the type approved pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply.7. CONFORMITY OF PRODUCTION7.1. Measures to ensure the conformity of production shall be taken in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.`;13. At the end of Annex I, the following Appendices 1 and 2 are added:'Appendix 1INFORMATION DOCUMENT No. . . (*) pursuant to Annex I to Council Directive 70/156/EEC relating to EC type-approval of a vehicle with respect to the steering equipment (Directive 70/311/EEC, as last amended by Directive . . . / . . . /EC) >START OF GRAPHIC>The following information, if applicable, must be supplied in triplicate and include a list of contents.Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or folder of A4 format. Photographs, if any, must show sufficient detail.If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied.(*) The item numbers and footnotes used in this Information Document correspond to those set out in Annex I to Directive 70/156/EEC. Items not relevant for the purpose of this Directive are omitted.0.GENERAL0.1.Make (trade name of manufacturer):0.2.Type:0.3.Means of identification of type, if marked on the vehicle (b):0.3.1.Location of that marking:0.4.Category of vehicle (c):0.5.Name and address of manufacturer:0.8.Address(es) of assembly plant(s):1.GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE1.1.Photographs and/or drawings of a representative vehicle:1.3.Number of axles and wheels:1.3.1.Number and position of axles with double wheels:1.3.2.Number and position of steered axles:1.3.3.Powered axles (number, position, interconnection):1.8.Hand of drive: left/right (1)2.MASSES AND DIMENSIONS (e) (in kg and mm)(Refer to drawing where applicable)2.1.Wheel base(s) (fully loaded) (f):2.3.1.Track of each steered axle (i):2.4.Range of vehicle dimensions (overall)2.4.1.For chassis without bodywork2.4.1.1.Length (j):2.4.1.2.Width (k):2.4.1.4.Front overhang (m):2.4.1.5.Rear overhang (n):2.4.2.For chassis with bodywork:2.4.2.1.Length (j):2.4.2.2.Width (k):2.4.2.4.Front overhang (m):2.4.2.5.Rear overhang (n):2.8.Technically permissible maximum laden mass stated by the manufacturer (y) (maximum and minimum):2.9.Technically permissible maximum load/mass on each axle:6.SUSPENSION6.6.Tyres and wheels6.6.1.Tyre/wheel combination(s) (for tyres indicate size designation, minimum load-capacity index, minimum speed category symbol; for wheels indicate rim size(s) and off-set(s)):6.6.1.1.Axle 1:6.6.1.2.Axle 2:etc.6.6.3.Tyre pressure(s) as recommended by the vehicle manufacturer: kPa7.STEERING7.1.Schematic diagram of steered axle(s) showing steering geometry:7.2.Transmission and control7.2.1.Type of steering transmission (specify for front and rear, if applicable):7.2.2.Linkage to wheels (including other than mechanical means; specify for front and rear, if applicable):7.2.3.Method of assistance, if any:7.2.3.1.Method and diagram of operation, make(s) and type(s):7.2.4.Diagram of the steering equipment as a whole, showing the position on the vehicle of the various devices influencing its steering behaviour:7.2.5.Schematic diagram(s) of the steering control(s):7.3.Maximum steering angle of the wheels7.3.1.to the right: °Number of turns of the steering wheel (or equivalent data):7.3.2.to the left: °Number of turns of the steering wheel (or equivalent data):>END OF GRAPHIC>Appendix 2MODEL (maximum format: A4 (210 Ã  297 mm) EC TYPE-APPROVAL CERTIFICATE >START OF GRAPHIC>Stamp of AdministrationCommunication concerning the:- type-approval (1)- extension of type-approval (1)- refusal of type-approval (1)- withdrawal of type-approval (1)of a type of a vehicle/component/separate technical unit (1) with regard to Directive 70/311/EEC, as last amended by Directive . . . /. . . /ECType-approval number:Reason for extension:SECTION I0.1.Make (trade name of manufacturer):0.2.Type:0.3.Means of identification of type if marked on the vehicle/component/separate technical unit (1) (2):0.3.1.Location of that marking:0.4.Category of vehicle (1) (3):0.5.Name and address of manufacturer:0.7.In the case of components and separate technical units, location and method of the affixing of the EC approval mark:0.8.Address(es) of assembly plant(s) :SECTION II1.Additional information (where applicable): See Addendum2.Technical service responsible for carrying out the tests:3.Date of test report:4.Number of test report:5.Remarks (if any): See Addendum(1) Delete where not applicable.(2) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this type-approval certificate such characters shall be represented in the documentation by the symbol: "?" (e.g. ABC??123??).(3) As defined in Annex IIA to Directive 70/156/EEC.6.Place:7.Date:8.Signature:9.The index to the information package lodged with the approval authority, which may be obtained on request, is attached.>END OF GRAPHIC>Addendum to EC type-approval certificate No . . . concerning the type approval of a vehicle with regard to Directive 70/311/EEC as last amended by Directive . . . / . . . /EC >START OF GRAPHIC>1.Additional information:Type of steering:Steering control:Steering transmission:Steered wheelsEnergy source:Braking performance:Statement of the type-approval number granted in accordance with Directive 71/320/EEC, if available:and /or information concerning the state of the vehicle during tests:laden/unladen (1)2.Remarks: .(e.g. valid for both left-hand and right-hand drive vehicles)(1) Delete as appropriate.`>END OF GRAPHIC>;3. Annexes II, III, IV, V and VI are amended as follows:1. Annex II is deleted2. Annex III is renumbered Annex II, and item 3 is deleted3. Annex IV is renumbered Annex III, and item 2.2.1.1 is replaced as following'2.2.1.1. Circular testThe vehicle shall be driven into a test circle with a radius "R" (m) and a speed "V" (km/h) corresponding to its category and the values given in the table below:>TABLE>The failure shall be introduced when the specified speed has been reached. The test shall include driving in a clockwise direction and in a counter-clockwise direction.`;4. Annex V is renumbered Annex IV;5. Annex VI is deleted.